UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                 No. 14-7547


JAMES C. PLATTS,

                 Petitioner - Appellant,

          v.

TERRY O’BRIEN, Warden,

                 Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:13-cv-00257-IMK-RWT)


Submitted:   December 16, 2014                 Decided:   December 19, 2014


Before DUNCAN      and   DIAZ,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Remanded by unpublished per curiam opinion.


James C. Platts, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James   C.     Platts,    a    federal      prisoner,        appeals   the

district court’s order adopting the magistrate judge’s amended

recommendation and denying relief on his 28 U.S.C. § 2241 (2012)

petition.     Parties in a civil action in which the United States

or an officer or agency of the federal government is a party are

accorded    sixty   days    after    the       entry   of    the    district   court’s

final judgment or order to note an appeal.                          Fed. R. App. P.

4(a)(1)(B).     “[T]he timely filing of a notice of appeal in a

civil case is a jurisdictional requirement.”                       Bowles v. Russell,

551 U.S. 205, 214 (2007).

            Because Platts is incarcerated, the notice of appeal

is considered filed on the date it was properly delivered to

prison officials for mailing to the court.                          Fed. R. App. P.

4(c)(1); Houston v. Lack, 487 U.S. 266, 276 (1988).                       The record

does not conclusively reveal when Platts delivered the notice of

appeal to prison officials for mailing.                     Accordingly, we remand

the case for the limited purpose of allowing the district court

to obtain this information from the parties and to determine

whether the filing was timely under Fed. R. App. P. 4(c)(1) and

Houston v. Lack.           The record, as supplemented, will then be

returned to this court for further consideration.

                                                                               REMANDED



                                           2